          Case 4:11-cr-00129-JM Document 1038 Filed 01/04/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                4:11-CR-00129-01-JM

CHRISTIAN MALDONADO

                                         ORDER

      For the same reasons set out in the August, 12, 2020 and September 8, 2020 Orders,1

Defendant’s Motion for Compassionate Release (Doc. No. 1037) is DENIED.

      IT IS SO ORDERED, this 4th day of January, 2021.


                                                 UNITED STATES DISTRICT JUDGE




      1
       Doc. Nos. 1031, 1034.

                                             1
